Citation Nr: 1724662	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for service-connected degenerative disc disease of the cervical spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from August 1966 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning a claim for an increased disability rating for service-connected scars, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court)'s decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to an increased rating for service-connected scars will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to an increased disability rating in excess of 30 percent for service-connected degenerative disc disease of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.



FINDING OF FACT

The probative, competent evidence demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.   


CONCLUSION OF LAW

Throughout the duration of the appeal, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).        


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision grants the Veteran's claim for entitlement to a TDIU, therefore no discussion of the Board's duty to notify and assist is necessary.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).

In this case, the Veteran is in receipt of a 70 percent combined disability rating, and the minimum schedular criteria for a TDIU are met on and after December 17, 2009.  The question is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Upon review, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation.  The Veteran incurred a gunshot wound during service and has a number of service-connected conditions as a result, to include right shoulder status-post surgical repair, residuals of gunshot wound of the neck with fracture of the right clavicle and incomplete paralysis of the right circumflex nerve and muscle atrophy, degenerative disc disease of the cervical spine, residuals of gunshot wound to pleural cavity with retained bullet in the right lung, and scars from the gunshot wound.  

The Veteran was employed in carpentry until 2005, at which time he retired due to his neck and shoulder pain, as well as the residuals of strokes.  The Veteran underwent mental health testing in January 2005, and at the time he asserted that he had trouble working due to communication difficulties, as well as fatigue and deconditioning.  His work supervisor indicated in a written statement a few months later that the Veteran had difficulty staying alert in his position.  The Veteran's coworker also submitted a statement indicating that the Veteran was unable to pick up cans of paint without hurting himself.

The Veteran underwent VA examination in connection with his cervical spine claim in April 2010, at which time he asserted that he was unable to drive a car.  The VA examiner did not provide an opinion on the Veteran's ability to maintain substantial gainful activity.  Soon afterwards the Veteran reported in a written statement that he was unable to lift more than five pounds. 

In March 2011 the Veteran again underwent VA examination, at which time he reported that he had retired because of his back and neck pain as well as his strokes.  The VA examiner opined that the Veteran's neck pain might make physical employment difficult, but that it should not limit his ability to work in a sedentary occupation.  The rotator cuff disease would prevent employment in a physical occupation but not sedentary work where the Veteran did not have to lift his arm above his head.  The Veteran continued to receive treatment for his neck and shoulder pain, but in April 2014 he reported that he had continuous pain in the back and extremities despite treatment and that he was unable to walk or do his activities of daily living without assistance.  On physical examination he had a reduced range of motion in the shoulder and decreased sensation in the legs with an antalgic gait.  

The Veteran's physician completed a form for an aid and attendance claim, and at the time the physician noted that the Veteran had right upper extremity and lower extremity weakness with loss of balance and gait abnormalities.  The physician also indicated that the Veteran required assistance with all of his activities of daily living.  When the Veteran underwent VA examination in connection with his cervical spine claim in October 2015, the VA examiner noted that the Veteran was unable to look over his shoulder or upward, and that he was using a walker.  In August 2016 the Veteran underwent VA examination in connection with his claim for peripheral neuropathy, at which time the VA examiner indicated that the Veteran could do sedentary employment but that he should not do prolonged activity due to pain.  

More recently in January 2017, the Veteran's treating physician of several years submitted a written statement indicating that the Veteran was unable to secure any sort of substantial gainful activity due to his disabilities.  The Veteran also underwent a physical examination in February 2017 wherein the examiner described that the Veteran's conditions precluded him from lifting overhead or lifting more than 10 pounds, and that he could not do any climbing, crawling, or stooping.   

The Board finds that the combination of the Veteran's service-connected disabilities precludes his ability to work.  The Veteran has mobility issues based on his musculoskeletal difficulties.  The Board notes that his gait is slightly altered due in part to his service-connected disabilities, and that he reports continuous shoulder and neck pain despite multiple treatment modalities to include physical therapy, injections, and rotator cuff surgery.  He is unable to work overhead or turn his neck a substantial degree.  The March 2011 and August 2016 VA examiners have both suggested that the Veteran would not be able to perform physical labor, and the February 2017 VA examiner suggested that the Veteran could lift no more than 10 pounds with limited physical movements (essentially sedentary work).  The Board notes that the Veteran's past work was in carpentry, which is at least medium in exertional level.  Sedentary work is often skilled in nature, and while the Veteran has a college education, he has not worked in skilled employment outside of carpentry for at least 20 years.  In addition, given the multiple disabilities and resulting pain it would appear difficult for the Veteran to continuously work in a sedentary position as well.  The Board finds it probative that the Veteran's treating physician of several years indicated that the Veteran was unable to work.  

The Board finds that although no one disability is of itself precluding employment, the service-connected disability combination would preclude him from obtaining substantial gainful employment.  The Board notes that the Veteran has asserted that he is unable to work due to his back pain and because of his strokes, and while these are not service-connected, the Board finds that the residuals from his service-connected disabilities would still cause functional limitation such that he would be unable to secure substantial gainful employment.  

In reviewing the evidence, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  Accordingly, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to a TDIU is granted.


REMAND

Regrettably, a remand is necessary for proper development of the claim for increased rating for degenerative disc disease of the cervical spine.  The Veteran is in receipt of a 30 percent disability rating for his cervical spine disability.  To receive a higher disability rating the evidence must show unfavorable ankylosis of the entire cervical spine or a certain number of incapacitating episodes.  

When the Veteran underwent VA examination in April 2010, March 2011, and October 2015, all of the VA examiners specifically indicated that the Veteran had no evidence of ankylosis in the cervical spine.  The Veteran's private treatment records and VA treatment records did not note any evidence of ankylosis in the cervical spine.  However, in February 2017 the Veteran submitted a private treatment provider statement that specifically indicated that the Veteran had unfavorable ankylosis in the cervical spine.  In April 2017 the Veteran submitted another private treatment provider statement which indicated that the Veteran had no ankylosis in the spine.  

In light of these conflicting opinions, the Board finds that an updated VA examination and opinion is necessary to address the newly submitted evidence.  The Board notes that the difference of opinion between the February 2017 report and the April 2017 report would affect the Veteran's disability rating.  Therefore, the new VA examination should examine the updated treatment records to include the conflicting evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

At the Veteran's April 2017 examination he reported having 6 weeks or more of incapacitating episodes.  On remand, the Veteran should be invited to submit any records showing bed rest prescribed by a physician to establish the claimed incapacitating episodes.  

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from January 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit records showing bed rest prescribed by a physician for his degenerative disc disease of the cervical spine.  

2.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  Once all development is completed, schedule the Veteran for a VA examination to determine the severity of his degenerative disc disease of the cervical spine.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Range of motion testing should be undertaken for the cervical spine, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  If there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; or, (4) as a result of pain, weakness, fatigability, or incoordination, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The VA examiner should specifically comment on whether the Veteran has ankylosis in the cervical spine, and consider the submissions from the treatment providers in February 2017 and April 2017 which provide conflicting evidence pertaining to whether the Veteran has ankylosis in the cervical spine.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

4.  After all development has been completed readjudicate the issue of entitlement to an increased disability rating in excess of 30 percent for service-connected degenerative disc disease of the cervical spine.  If the claim remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time for response before returning the appeal to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


